Title: Depositions Concerning the Flag Ship Alert, [2 May 1781]
From: Harris, John,et al.
To: 



[2 May 1781]

The Depositions of sundry Gentlemen respecting Edward Woneycott Master of the Flag of Truce Brig, Alert, lying at a Place called Cock and Dales, in what manner he conducted himself during the Time since the Brig was chartered to go to Charles Town as a Flag to carry Tobacco for the Use of the American Officers there.
Capt. John Harris, being first sworn on the holy Evangelists of Almighty God, deposeth and saith, that, in the Engagement on the 27th. Ulto. Capt. Woneycott behaved in every Respect agreeable  to the Rules prescribed for Flags and that he did not fire any kind of fire arm from on Board his Vessel, and that there were no Militia Men or any other Soldiers suffered to go aboard, and that upon Application made to him for necessarys during the Engagement, he repeatedly refused, upon the whole he verily believes that he has conducted himself with the Utmost Propriety since the Brig was chartered to go to Charles Town, and further this Deponent saith not &c.

John Harris


Capt. John Thomas, being first sworn on the Evangelists of Almighty God, deposeth and saith, That altho the Flag was lying exposed to the Fire in the Engagement of the 27th. he is sure that there was not a Gun or any other fire arm fired from on Board the Flag, and verily believes that he had no arms on Board. That upon his Applying to Capt. Woneycott for his Spy Glass, he absolutely refused to lend it, alledging that he could not consistently with the Rules of a Flag lend any Assistance, And further this Deponent saith not. &c.
Jno. Thomas
Capt. Thomas Williams, being first sworn on the Holy Evangelists of Almighty God deposeth and saith, that he was on Board the Flag about a fortnight before the Engagement, and then all kind of Arms and Military Stores had been sent on shore, and every necessary Preparation making for her proceeding on her voyage as a Flag to Charles Town, that during the Engagement there was not even a Musket discharged on Board of her. That on Saturday the Day after the Engagement Capt. Eastwood applyed to Capt. Woneycott for his Boat to go Aboard of him. He refused it saying it was more than he dared to do while he continued a Flag. He further declares that Capt. Woneycott and all his Crew have behaved as becomes a Flag ever since the Brig Alert was Chartered and further this Deponent saith not, &c.
Thos. Williams
Capt. George Batie, being first sworn on the Evangelists of Almighty God, deposeth and saith that he had been informed and verily believes that every thing of a warlike Nature was removed from on Board the Flag Brig Alert some Time before the Engagement, that Capt. Woneycott walked the Deck during the Engagement, quite unconcerned at what happened or without taking any part in the Defence of the Vessels that were engaged, and further declares that no Man could behave in similar Circumstances with more propriety and further saith not &c.
Geo. Batty
The above Deponents Capt. Harris, Capt. Thomas, Capt. Williams  and Capt. Batie made oath before me, one of the Commonwealth Justices of the Peace, to the Truth of their respective Depositions, at Richmond this 2d. Day of May Ann. Dom: 1781.
W. Foushee
The deposition of Mr. James Maury part owner of the brig Alert being first sworn on the holy Evangelists, deposeth and saith that on the 8th. of April 1781 he chartered the brig Alert to David Ross esq. Commercial agent for the Commonwealth of Virginia for the purpose of proceeding with a flag to Charlestown to carry tobaccoes for the Virginia officers and souldiers in captivity there. That he immediately on the same day went to Fourmile Creek and directed Capt. Woneycott to unship all the arms and military stores and send them to Richmond; that they accordingly arrived at Richmond on the 14th. of April, to wit 8 four pounders with their carriages, two muskets, and powder and ball, one or at most two muskets and some powder having been reserved on board for the purpose of kindling fires. That the said brig had on board one hundred and twenty hogsheads of tobacco and her sea-stores. That he has been informed by several captains of vessels and others lately come from Coxendale or it’s neighborhood where the said vessel laid that notwithstanding her flag she has been taken by the British troops under command of Major Genl. Phillips and is carried away with the other vessels captured by them, and further this deponent saith not.
James Maury
Henrico county to wit
Sworn to before me William Foushee a justice of the peace for the Commonwealth of Virginia this 2d. day of May in the year of our lord 1781 and of the Commonwealth the fifth.
W: Foushee

